DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates (US 2005/0246393 A1).
For claim 1, Coates teaches a calculator comprising: at least one a memory storing instructions, and at least one processor configured to execute the instructions to; request an object storage to store first state information indicating a normal state of the calculator (see abstract, figure3 & 7, paragraphs [0087-0088], [0190-0191], and other locations: view intelligent storage node 1 as said calculator; view distributed object storage manager(s) as said object storage; view state table as storing said state information; view DOSP including requests/responses communication as said claimed request), the object storage being configured to manage data on an object-by-object basis and being connected to the calculator through a second communication line (see locations pointed to above: view a path from each individual DOSM to each individual intelligent storage node via arrows and interconnect fabric 330 as said communication line(s); see [0016] and other locations: view exchange of “object file(s)” as said object by object basis); request the object storage to acquire second state information indicating a normal state of another calculator forming a cluster together with the calculator, the other calculator being connected to the object storage (see locations pointed to above: view intelligent storage node 2 as said other calculator; same connection manner applies to each storage node; intelligent storage nodes are organized as a cluster); and perform cluster control based on a result of storing the first state information and a result of acquiring the second state information (see locations pointed to above: view use of state table as said cluster control), wherein the processor further configured to execute the instructions to request acquisition of the second state information a specified number of times, when a result of acquiring the second state information is not a latest result (see [0201-0202] and other locations: monitoring storage nodes states is done using heart beating; all operations are performed by the processor; each time a heartbeat is sent/received, the processor assumes it’s not the last/latest result and waits for the next one. i.e. specified=1).

For claim 2, Coates teaches the limitations of claim 1 for the reasons above and further teaches the processor further configured to execute the instructions to determine that the calculator is abnormal (see [0017], [0049], [0080], and other locations) and performs cluster control (view failover and updating table as said cluster control), when storing the first state information has failed (see locations pointed to above). 

For claims 9-10, the claims recite essentially similar limitations as claim 1; claim 9 is a method and claim 10 is a medium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114